Title: Introductory Note: Report on the Establishment of a Mint, [28 January 1791]
From: 
To: 


Precedents for Hamilton’s “Report on the Establishment of a Mint,” can be found in the writings of various Europeans and in the American proposals for a national system of coinage that had been submitted to Congress under the Articles of Confederation. During the autumn of 1790 Hamilton made repeated efforts to obtain information concerning practices and policies in other countries, and there was also a backlog of European printed material on which he could draw. In France and England mint and currency problems had been widely discussed during the seventeen-eighties, while earlier mercantilist interest in monetary problems had encouraged descriptions of foreign trade in the precious metals. A few general comments concerning monetary policy may also be found in the works of certain eighteenth-century writers which Hamilton is known to have consulted. Both Adam Smith and Malachy Postlethwayt, for example, discussed some of the effects of monetary policy. In addition, there is considerable evidence that Hamilton relied heavily on Sir James Steuart’s Principles of Political Economy for this Report.
During the latter part of the eighteenth century, Steuart was probably the most widely read economist in America. A paragraph quoted from Steuart, but not giving his name, is found among the notes in the Hamilton Papers, Library of Congress, which an unidentified correspondent collected for Hamilton’s use in preparing the “Report on the Establishment of a Mint.” But the number of parallels in content and expression which may be drawn between Steuart’s work and Hamilton’s Report, as well as Hamilton’s explicit reference to Steuart in the first draft of the Report, leaves little doubt that the influence of Steuart’s work was more direct.
Steuart mentioned many of the questions which Hamilton lists at the beginning of his Report as problems attendant upon any reform of the currency. Thus, Steuart notes:
“When an abuse creeps in by degrees, no particular person can be charged with it: when it is to be corrected, some person or other must undertake the work; and few are found who incline to be volunteers in the service of the public, upon an occasion where the interest of the nation is not clear and evident.”
“Every variation,… upon the intrinsic value of the money-unit, has the effect of benefiting the class of creditors, at the expence of debtors, or vice versa.”
Steuart’s discussion of the reasons for alloy and his emphasis on the intrinsic rather than the mint value of coin are similar to Hamilton’s consideration of these topics. Steuart wrote:
“Artists pretend, that the precious metals, when absolutely pure from any mixture, are not of sufficient hardness to constitute a solid and lasting coin. They are found also in the mines mixed with other metals of a baser nature, and the bringing them to a state of perfect purity occasions an unnecessary expence. To avoid, therefore, the inconvenience of employing them in all their purity, people have adopted the expedient of mixing them with a determinate proportion of other metals, which hurts neither their fusibility, malleability, beauty, or lustre. This … alloy,… being considered only as a support to the principal metal, is accounted of no value in itself.”
“… the value of the money-unit of accompt is not to be sought for in the statutes and regulations of the mint, but in the actual intrinsic value of that currency in which all obligations are acquitted, and all accompts are kept.”
It should also be noted that Steuart discussed various measures which had been suggested for avoiding currency effects of variation in the market price of bullion, and he pointed out that the reaction of domestic prices to currency changes depended upon the influence of foreign trade:
“The price of commodities, in a trading nation, is not settled by private convention, but by market prices. Foreign markets regulate the price of grain, which regulates, in a great measure, that of every other thing; and the price of grain is regulated by the value which other nations pay for the pound sterling, by which the grain is bought. If, therefore, the lightness of the coin debases the value of the pound sterling in foreign markets, it must, for the same reason, raise the price of the grain bought with these pounds sterling; because the value of the pound sterling has no influence upon the value of grain abroad.”
“This is the reason why the universal experience of France (which nation has been more accustomed to variations in their coin, than England) proves that merchandize does not immediately rise and fall according to the variations of the coin. But the operations of foreign trade, which are immediately felt and profited of by the trading part of the nation, insensibly affect the dealings of the body of the people, and produce, after a certain time, those effects, which ought to have followed immediately upon the innovation.”
Hamilton introduces the subject of “coinage” in terms similar to those used by Steuart, who wrote: “I am now to examine one of the nicest principles in the whole doctrine of money, to wit, the effects of imposing the price of coinage, and the duty of seignorage upon coin.” Although the mint charges which Hamilton advocated differ from Steuart’s proposals, Hamilton’s policy was in accordance with Steuart’s rule, “that trading states should endeavour, as nearly as possible, to observe the same regulations with their neighbours, in every thing relating to their coin.” Hamilton used the British Mint policy of “free coinage” as an argument against the institution of more than one-half percent coinage charge at the American mint. Steuart proposed an eight percent coinage duty at the British Mint in accordance with the policy of France.
At one point in his Report Hamilton refers to Jacques Necker as “the able Minister, who lately and so long presided over the Finances of France.” In addition to Necker’s qualified support for coinage as a source of revenue, which Hamilton mentions, the description of France’s generally favorable economic position and minor regulations of her mint indicate that Necker’s A Treatise on the Administration of the Finances of France may have been of some assistance in the preparation of the “Report on the Establishment of a Mint.” For Necker the importance of the quantity of specie within a state rested upon foreign trade and politics. After describing a hypothetical country which was suddenly brought into contact with Europe, he concluded that the sovereign of such a country,
“… becoming more enlightened every day,… would find out, that the augmentation of gold and silver was one of the most important objects of his policy: and he would consider that policy as analagous and additional to that which would soon force him to maintain an army for his own defence: whilst, on the other hand, if he had still been sovereign of a country, unconnected with any other state, silver farthings would have been a sufficient currency, and a few patrols, a sufficient army.”
In contrast with the views of Steuart and Necker on the relationship between the domestic money supply and foreign trade, Adam Smith criticized those who
“… admit that if a nation could be separated from all the world, it would be of no consequence how much, or how little money circulated in it.… the real wealth or poverty of the country, they allow, would depend altogether upon the abundance or scarcity of those consumable goods. But it is otherwise, they think, with countries which have connections with foreign nations, and which are obliged to carry on foreign wars.…”
In sharper contrast with Hamilton’s opinion, Smith disparages the view that the quantity of money influences the interest rate—a belief which had been supported by Locke, Law, and Montesquieu among others—and concludes that efforts to increase the circulating medium are useless: “Upon every account, therefore, the attention of government never was so unnecessarily employed, as when directed to watch over the preservation or increase of the quantity of money in any country.”
On the other hand, Hamilton’s thinking on currency questions may have been influenced in part by The Wealth of Nations. Smith’s distinction between real and nominal metallic standards and between legal and de facto standards may have given rise to Hamilton’s view that gold might be considered the standard of American coin. In this connection Smith wrote: “In reality, during the continuance of any one regulated proportion between the respective values of the different metals in coin, the value of the most precious metal regulates the value of the whole coin.” In his proposal for limiting the tender of silver coins to the value of one guinea, Smith advocated a gold standard. In his Report Hamilton refers to the delay in the minting of bullion which Smith describes as follows:
“… gold in coin is more convenient than gold in bullion, and though, in England, the coinage is free, yet the gold which is carried in bullion to the mint, can seldom be returned in coin to the owner till after a delay of several weeks. In the present hurry of the mint, it could not be returned till after a delay of several months. This delay is equivalent to a small duty, and renders gold in coin somewhat more valuable than an equal quantity of gold in bullion.”
Postlethwayt’s Universal Dictionary, which Hamilton had used extensively on other occasions, contains a wide variety of material concerning currency and related questions. From the most technical aspect (the procedure for assaying) to the most theoretical aspect (the course of foreign exchange) information is given under such headings as “Assay,” “Coin,” “Foreign Exchange,” “Balance of Trade,” “England,” and “Money.” In preparing his Report Hamilton used Sir Isaac Newton’s 1717 assay report extensively; Postlethwayt published Newton’s report and an explanation of the table of coins. Under the article entitled “Assays,” moreover, a sample report of an assay is given, the methods employed are described, and abbreviations used in the sample report are explained. During a discussion of the bullion trade and ratios between silver and gold, Postlethwayt gives this example:
“Let us … suppose a state is in such a situation, that it lies under the weight of a passive commerce with foreign nations, and, at the same time, in it’s regulations with regard to money, matters are so disposed, that, neglecting the common proportion of 15 ounces of silver to 1 of gold, they allow 16 ounces of the former for one of the latter: it is certain, that, in such a disposition of affairs, this kingdom will be exposed to two great disadvantages.… in this loss will be comprehended another, by which the kingdom, on account of the difference of the price, arising from the disproportion of gold above silver, will lose 6⅔ per cent. and to the former two we may add a third loss, consisting in the scarcity of silver coin, which is most commonly used in domestic trade.… if the silver money is raised above it’s intrinsic worth, the same consequence will follow with respect to gold coin.… such kingdom will lose … by the exportation of gold 7 ¹⁄₇ per cent. over and above the scarcity of gold it will labour under.”
But Hamilton’s views were not entirely in agreement with those of Postlethwayt. Support for overvaluation of one of the precious metals is implicit in Postlethwayt’s example of a country which exports specie and sets its mint ratio in accord with the market ratio of the precious metals. Postlethwayt says:
“This will be a new sort of disorder, and worse, perhaps, than any other; since it is manifest, that both the gold and silver will be equally carried out of such a kingdom; whence so great loss and detriment will follow, that it will be proper to shut up the mint, and coin no more money.”
Other works of a general nature that Hamilton used for some of his other reports offered little or nothing that was of assistance to him in preparing the “Report on the Establishment of a Mint.” For example, the relevant information in Lex MercatoriaWyndham Beawes, Lex Mercatoria Rediviva: or, the Merchant’s Directory Being a Complete Guide to all Men in Business,… Containing An Account of our Trading Companies and Colonies, with their Establishments, and an Abstract of their Charters; the Duty of Consuls, and the Laws subsisting about Aliens, Naturalization and Denization … (Second Edition, London, Printed for R. Baldwin at the Rose, and S. Crowder and Co. at the Looking-Glass, in Pater-Noster-Row, 1761). is confined to the list of coins issued by various nations. Adam Anderson’s Origin of Commerce may have proved somewhat more helpful, for it contains some data on the extent of coinage for various years in England, cites some of the British statutes relating to coin and coinage, and pays particular attention to the recoinage of 1696 and 1697. In discussing Britain’s experience with recoinage, Anderson wrote:
“And although many Inconveniencies happened in Trade whilst it remained unfinished, yet, in the End, it astonished and confounded all the Enemies of the King and Kingdom, both at Home and abroad, and procured great Credit to Mr. Montague (afterward Lord Halifax) who then had the chief Management in the Treasury.”
In any consideration of the influence of Americans on the ideas expressed in the “Report on the Establishment of a Mint,” special mention should be made of John Beale Bordley’s On Monies, Coins, Weights, and Measures. Since this pamphlet had been published in Philadelphia in 1789 and a supplement to it appeared in 1790, it is likely that Hamilton became acquainted with the contents of Bordley’s essay when he was attempting to obtain information that would assist him in the preparation of his Report. Much of what Bordley had to say was relevant to the problems encountered by Hamilton. Thus, in the 1790 supplement Bordley wrote that “a free government will be cautious not to disturb the natural current of monies and trade”; that foreign coins should not be tender for a long period since “our citizens would be subject, by such laws, to great imposition from a depraved coinage, which could be produced at the will of foreign sovereign”; and that, “In valuing Spanish pieces of eight, it may be noted that nearly all, now in circulation, are of Charles III, and that these dollars are inferior to dollars of the former Kings of Spain, both in weight and fineness.” It should also be noted that Bordley advocated the gold standard and indicated that the British ratio between silver and gold was the highest in Europe since Spain and Portugal had decreased their nominal ratio of 16:1 by giving a six percent premium on silver.
On the other hand, Bordley’s influence on Hamilton should not be exaggerated. Much of what he wrote was available to Hamilton from other sources, and Bordley himself stated that his information had been taken primarily from Postlethwayt. In addition, Hamilton rejected some of Bordley’s views. For example, he did not heed Bordley’s axiom (which Bordley, in turn, had obtained from Postlethwayt) that the less money minted the better, since the cost would be a dead loss if the unfavorable balance of trade carried away the specie. In rejecting this view of the matter, Hamilton was consistent with his belief that a large specie fund accumulated through foreign loans could be a cause as well as an effect of a favorable balance of trade.
Further precedents for the “Report on the Establishment of a Mint” may be found among the reports and resolutions of Congress in America under the Confederation. The need for a standard of value for receipts and disbursements focused the attention of Congress on the currency question. A scale of values for various foreign coins based on the pillar piece of eight (or Spanish milled dollar) was prepared in 1776. The accepted scale was drawn up by Thomas Jefferson and included a list of dollar equivalents expressed in decimal fractions. In 1781 in answer to a request for another table of values of foreign coins, Robert Morris, in collaboration with Gouverneur Morris, submitted proposals for a mint. Jefferson, the Board of Treasury, and Hugh Williamson made subsequent proposals for a national currency. By the end of the Confederation, Congress had approved the establishment of a mint, decided upon a coin and mint ratio for silver and gold, agreed upon a silver dollar 375.64 grains fine, and entered into a short-lived contract with James Jarvis for the minting of copper coin.
In preparing his Report, Hamilton considered most of the earlier proposals for an American mint, but he was undoubtedly indebted to the plans that had been drawn up by Jefferson. Although two suggestions regarding coin made by Jefferson in 1790 were either modified or rejected by Hamilton in the “Report on the Establishment of a Mint,” the general outlines of Hamilton’s proposals are in substantial agreement with those which Jefferson had advocated under the Confederation. Jefferson, like Hamilton, emphasized the necessity of basing the national coin on a clear description of current market prices of bullion and an assay of the intrinsic value of coins current in the United States. In contrast to other American proposals in and out of Congress, the plans advanced by Jefferson and Hamilton gave no attention to the point that it would be easy to translate the new coin into the various state moneys of account. At the same time both men emphasized the ease with which the new coin might be adopted by the general public in lieu of current foreign coins. Both left the problems of translation from national to state currencies to be counterbalanced by the convenience of decimals. The ratio of 15 to 1 and the intrinsic value of the current silver dollar, both of which Jefferson had proposed during the seventeen-eighties, were very close to Hamilton’s final conclusions on these points. Both the extent of Hamilton’s inquiries and computations on these questions and the changes in Hamilton’s proposals during the time that it took him to prepare three versions of the Report indicate that Hamilton’s conclusions on ratios and the silver dollar were arrived at independently. Although a copy of Jefferson’s “Notes on a Coinage” is in the Hamilton Papers, Library of Congress, it is not clear to what extent Hamilton may have been influenced by the general outline of procedure advocated by Jefferson.
The two references to coin made by Jefferson in 1790 were also considered by Hamilton. Jefferson’s “Report on Copper Coinage” was read the day that Congress requested Hamilton to prepare a report on a mint. Jefferson’s report advocated the use of billon in lieu of copper for the larger copper coins. Hamilton rejected this proposal for the same reason that the British Mint had rejected a similar proposal in 1787—the ease with which counterfeits of minor coins were accepted in circulation. In July, 1790, Jefferson’s “Report on Weights and Measures” was laid before Congress; in it Jefferson advocated that the gross weight of the silver dollar be made equal to one ounce in the new standard weight. In a note with which Hamilton returned the draft of Jefferson’s “Report on Weights and Measures” he stated that he could see no objection to the proposal made by the Secretary of State. In all three drafts of the “Report on the Establishment of a Mint” Hamilton proposed a dollar with the gross weight advocated by Jefferson, but in each case the adjustment was made through a change in the proportion of alloy rather than by a modification of the fine content of the coin as Jefferson had suggested. In the first draft the modification required was very minor; in the final form of Hamilton’s Report the addition of alloy constituted a substantial change in the proposed standard silver of the Confederation ¹¹⁄₁₂ fine. Hamilton supported the addition of more alloy than standard on the ground that the Spanish coin from which the American coin would presumably be minted contained even more alloy than was required to bring the gross weight of the dollar up to the proposed ounce. For this reason increased alloy would be a saving in the expense of refining at the mint. Jefferson, who rejected this method of obtaining the ounce weight at the expense of the ¹¹⁄₁₂ fine standard, advocated a coin distinct from the dollar as the unit in the currency. When the Mint Law was enacted, Congress added even more alloy than Hamilton had recommended and made the dollar of the same weight and fineness as current Spanish dollars.
It is difficult to ascertain the extent of Robert Morris’s influence on Hamilton’s thinking on the mint. A printed list of the Morris reports in the Hamilton Papers in the Library of Congress is marked with checks and figures of hands against those items which presumably were of interest to Hamilton. The report of January 15, 1782, on the establishment of a mint is listed with the printed remark: “N.B. Referred to a grand committee, reported May 13th 1785, printed with reports and notes of Mr. Jefferson.” Also checked is a report of December 12, 1782, “Ascertaining the value of foreign coins,” a statement of the dollar value of the silver coins other than those of Spain and the gold coins of England, Spain, and Portugal. A third report, dated April 23, 1783, and entitled “Report respecting coinage,” states that Morris is enclosing specimens of coins and will confer with a committee which may be appointed by Congress. The currency situation in the United States in January, 1791, was not significantly different from that which Morris had described a decade earlier; but the similarities between Morris’s proposals and those advanced by Hamilton are less striking than the differences.
Because of the centripetal tendency of the states during the Confederation period, American precedents bearing on the problems attendant on the establishment of a mint could be found in many parts of the new nation. Although under the Confederation all states continued to assess taxes and issue currency in pounds, shillings, and pence, in most other respects state action on currency varied widely. As a result, the legal value of various foreign coins, like that of the state currencies, depended to some degree on the political boundaries within which payment was received. Thus, New York, the state with which Hamilton was most familiar, made no reference to Congress when it passed a law setting the legal value of French gold and silver coins. Following the example of other states under the Confederation, New York considered proposals for a coinage of state “coppers” and set a minimum for the legal weight of copper coin. Banks and merchant groups within the states also established rules for the receipt and disbursement of coin. The New York Chamber of Commerce discussed the value of various components of the currency, set values for foreign gold and silver coins, and in 1787 accepted the scale in use at the Bank of New York.
The Bank of New York, the Bank of North America, and the Massachusetts Bank, all set up under the Confederation, had provided what in effect amounted to an interstate standard for the valuation of gold by weight. As a consequence, the rate at which gold was received at the banks provided some stability in the intrinsic value of gold dollars in contrast with variation in the intrinsic value of silver dollars accepted by tale. As early as 1786 a report of the Board of Treasury had stated that gold was “receivable at the Several Banks in the United States, at the Rate of £48 Sterling for a Pound Troy Weight.” In a letter in 1784 to the projectors of the Massachusetts Bank, Thomas Willing, president of the Bank of North America, explained “… all Gold Coin is paid & received at the Bank by weight a 6/8 p(er) dwt.” The regulations adopted at the Massachusetts Bank in January, 1786, indicated the difference between methods of payment and receipt in gold and those in silver. The bank’s regulations stated: “Gold will be received and paid at the Bank at the rate of five pounds six shillings & eight pence per ounce, and Mexican dollars at six shillings each.” The Bank of New York also appears to have accepted silver by tale and gold by weight. In the first notice of regulations which would be observed at the Bank of New York in 1784, premiums and penalties for gold in excess of specified weight or deficient in weight are indicated. These regulations may indicate no more than the fact that banks having interstate transactions and bills based on a specie fund tended to adhere to the dollar established by Congress. In operation, the regulation meant that light gold coins would be detected more easily than light silver. The distinction may have been called to Hamilton’s attention in December, 1790, by a letter from Tench Francis, cashier of the Bank of North America. In answer to Hamilton’s query regarding the weight of current silver dollars, Francis wrote: “When our Bank first began its Operations, a Set of Chambered weights were provided for ascertaining the Number of dollars by weighing … and at this day we are entirely governed by the same Weights and should never Attempt to count were it not to discover base money.”
Bank information was obtained from William Seton and Tench Coxe as well as from Tench Francis. Hamilton made several requests for information from Seton, and Seton sent Hamilton assay reports prepared by the goldsmith of the Bank of New York. Tench Coxe provided material from the files of the Bank of North America as well as from those of the old Congress. Coxe appears to have collected other information for Hamilton, including a London price current of which Hamilton made use in the Report, but the extent and character of most of the information is not definitely known.
A large number of manuscripts which were probably used in connection with Hamilton’s “Report on the Establishment of a Mint” have been retained in the Hamilton Papers at the Library of Congress. Three documents in French list the specifications, weights, and standards for various European coins. Others answer such specific questions as the ratio between silver and gold given various Spanish dollars and the price of gold in Pennsylvania currency; the weight in silver of an ounce under slight variations in the standard of weight; and an error in the resolution of August 8, 1786 in Congress. Smaller fragments consist of specific information which Hamilton obtained from various individuals, and there are several computations in Hamilton’s handwriting. One document contains excerpts from a German work on coins, the sources upon which the author relied, and comments on the work. These manuscripts have been cited in footnotes to the Report.
The intrinsic value which Hamilton proposed for the new currency underwent considerable revision from the first draft of the Report to its final version. The differences which occur in the various versions of the Report stem primarily from the fact that although Hamilton insisted that no substantial change in the intrinsic value of current silver dollars should be made, he was unable to find a satisfactory method for determining the intrinsic value of silver dollars circulating in the United States. Assays were the principal method of ascertaining the intrinsic value of current silver dollars, and assays had been advocated on all sides. But it was easier to state the problem than to solve it, for there were few people who were skilled in assays. Before the American Revolution Philadelphia goldsmiths had indicated that accurate assays could not be obtained, and the New York Chamber of Commerce complained of the lack of accurate scales. On May 1, 1784, Robert Morris wrote to Jefferson that the assays proposed by Jefferson were superfluous; but he based his opinion upon the relative accuracy of a French assay in comparison with “any Assays we can have made.” The situation had apparently undergone no substantial change by 1790. William Seton forwarded the results of assays which he had ordered on Hamilton’s behalf late in 1790 and added, “in truth they are not adepts in the Science, and yet they are the best we have.” In the Report Hamilton cites differences in result among various assays made both during the Confederation period and after the establishment of the new government. A report of the first assay performed at the United States Mint in 1793 contained a caveat concerning an error in the method used.
In lieu of actual measurement of weight and fineness, reference was often made to the par of exchange. In supporting the use of the par of exchange as a means of determining roughly the intrinsic value of coins Bordley wrote in 1789, “It may be presumed, the accute dealers, in Bullion, procured that new money to be nicely assayed at the mints, for ascertaining its purity, before the price was set at market.” In using the mean of current prices in London and Amsterdam for the last two issues of Spanish dollars, Hamilton proposed an intrinsic value within a grain of that suggested tentatively by Jefferson, who in 1784 had written:
“The Financier states the old dollar as containing 376. grains of fine silver, and the new 365 grains. If the dollars circulating among us be of every date equally, we should examine the quantity of pure metal in each and from them form an average for our Unit. This is a work proper to be committed to Mathematicians as well as Merchants, and which should be decided on actual and accurate experiment.”
Although the major portion of Hamilton’s “Report on the Establishment of a Mint” is concerned with the weight and fineness of gold and silver and the ratio between them, Hamilton also discussed minor questions which had been raised in earlier discussions of a mint. On most such points there was little difference of opinion. For example, neither the names for the coins nor the use of decimals raised any controversy. Hamilton accepted the names for the coins suggested by Congress in 1786. He dropped the suggested Greek derivative after the second draft of the Report and placed little emphasis on his suggestion that the names might be modified to conform to common usage. There was less need to emphasize the use of decimals in 1791, for the decision of the Confederation on this point had been generally applauded and on the first of the year the Bank of North America had announced its intention to adhere to decimals in its accounts.
The problem of copper coinage, on the other hand, proved to be a more controversial issue. Copper coins had been minted under the Confederation not only by Congress but also by several state governments. The controversy over copper coins arose in large part because of the ease with which they could be counterfeited. After the first copper coins had been minted under Congress, the Board of Treasury recommended an increase in weight to reduce the premium on counterfeiting which the Board estimated at seventy-five percent. Although local artists apparently coined coppers intended for specific areas, the most common complaints were raised against “Birmingham coppers.” Such complaints were common in both England and the United States. In England a sample of copper coins at the Mint indicated that only eight percent of the coins in circulation bore a close resemblance to Mint issues either in weight or workmanship. The officers of the British Mint stated that refinements in workmanship or alloy would not prevent counterfeits and suggested that the rule of intrinsic value be applied to copper as it had been to the precious metals by doubling the weight of the coins, or making a halfpenny equal to 291⅔ grains Troy. The Board of Treasury had mentioned the proposed change in British policy as early as 1788, and it was presumably this proposal in England to which Hamilton referred when he noted the similarity between the British half-penny and the largest copper piece which he was suggesting.
There is little information concerning the extent of Hamilton’s earlier interest in currency matters. It is known that on December 19, 1782, he was appointed a member of a committee formed to consider the relative value of foreign coins circulating in the United States. In organizing procedures for the Bank of New York in 1784 he had been anxious to learn the best means of receiving and paying precious metals at the bank. In 1787 he was a member of a committee of the New York State Assembly appointed to draw up a bill for the establishment and valuation of copper coins. Later he became a member of a committee of Congress which recommended that James Jarvis’s contract for copper coin be declared void because of non-performance. Hamilton’s letter of April 7, 1784, to Gouverneur Morris concerning bank practice is not detailed, and the only report issued by the committee of Congress is not in Hamilton’s writing. However, Hamilton’s stand on two questions of importance for this Report were clear-cut at least as early as 1784. Hamilton believed in the benefits of an expanding currency and of a currency based upon specie if not entirely composed of coin. A financial proposal written during the Revolution, a manuscript copy of which is in the Hamilton Papers, Library of Congress, states that the greater the specie holding of a country the greater the extent to which bank circulation may be expanded. In a short paragraph written in 1781 Hamilton stated that criticisms of an expanded bank currency were equally applicable to an influx of specie or even to the increasing strength and opulence of a nation. Hamilton’s consistent emphasis on the relation between mint policy and the quantity of money is one aspect of his Report which distinguishes it from those presented under the Confederation and gives Hamilton’s Report a measure of force and cohesion which earlier American proposals had usually lacked.
